Exhibit 3.4 AMENDMENT NO. 2 TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF DUNCAN ENERGY PARTNERS L.P. This Amendment No. 2 (this “Amendment No.2”) to the Amended and Restated Agreement of Limited Partnership of Duncan Energy Partners L.P. dated effective as of February 5, 2007 (the “Partnership Agreement”) is hereby adopted by DEP Holdings, LLC, a Delaware limited liability company (the “General Partner”), as general partner of the Partnership.Capitalized terms used but not defined herein are used as defined in the Partnership Agreement. WHEREAS, acting pursuant to the power and authority granted to it under Section13.1(d) of the Partnership Agreement, the General Partner has determined that the following amendment to the Partnership Agreement does not require the approval of any Limited Partner. NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement as follows: Section 1.
